Agreement between the EU and the USA on the processing and transfer of financial messaging data from the EU to the USA for purposes of the Terrorist Finance Tracking Program (debate)
The next item is the report by Alexander Álvaro, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the Agreement between the European Union and the United States of America on the processing and transfer of financial messaging data from the EU to the USA for the purposes of the Terrorist Finance Tracking Programme (11222/2010 - C7-0158/2010 - 2010/0178(NLE)).
Mr President, Commissioner, I am very grateful that the Commissioner can be here. I am sure that the Spanish Presidency's need for discussion is about to come to an end. Where we had bulk data transfer in SWIFT, we now have a bulk gathering in Parliament. Well, let it be so.
In February, we sent a very clear signal as Parliament that the Treaty of Lisbon not only gives us more opportunities, but also, and above all, more responsibility as the European Parliament. We govern with, and together with, the Commission and the Council at European level. The Commission has been requested to present us with an improved agreement and to enter into negotiations once again, and the mandate for these negotiations has been confirmed by the European Parliament. Given all the differences that might exist between the groups and, above all, the different points of emphasis, I believe it would not be honourable to deny that the Commission has made some genuine progress. That is something that we must give it a great deal of credit for, especially in the context of the arrangement within which it has been working and of the opportunities that were open to it.
At the same time, however, it emerged during the subsequent negotiations that the word 'impossible' was used a great deal. It was impossible to alter certain things, or to reopen the agreement. It was impossible to demand concessions from the United States, let alone for the European Parliament to have any influence over the Council. If I personally have learnt anything from this discussion, it is that the word 'impossible' does not exist in politics if the political will is there. For we have seen that the European Parliament was in a position, in collaboration with the Commission, to ensure that improvements were inserted into the text of the agreement. After the agreement was initialled, the Commissioner was able to agree with the United States that an important request - namely that European officials could be in situ in Washington to monitor extraction of data and in cases of abuse to prevent it should the occasion arise - should be included in the agreement, namely in Article 12(1).
Furthermore, an important issue for all groups was the transfer of bulk data to the United States. That is something that we have achieved in collaboration with the Council and, it must be admitted, using a certain amount of pressure - that in the medium term, we are in a position to resolve this problem. It will not be done overnight, but we have a clear concession from the Commission, enshrined in a Council document - in passing, I can say that we have never before been able to amend a Council document with our wording, so this is a unique occurrence - that after one year, the Commission must lay before us a technical and legal framework for the extraction of this data from European soil.
After three years, we must also receive a progress report on how far this system has developed in the interim. There is a reference to Article 11 of the agreement in this inserted text, to wit that a progress report must follow within three years, and Article 11 of the agreement states that if the European Union works on a procedure itself, both parties - the US and the European Union - must amend the text of the agreement accordingly. This means that we have the possibility of revisiting this afresh, without surprising anyone or damaging mutual interests. We have managed to ensure that, in the event that this system does not exist after five years, there must be serious discussion and then negotiation, that the agreement must then be terminated according to Article 21(2), and that a new agreement must be drawn up on the basis of what then exists.
I must, above all, reassure those who are concerned that their personal bank data, rental payments and miscellaneous remittances will be transferred to the United States. It is explicitly provided that no national data transfer is included in the transfer of data to the United States. Internal European bank data transfers will also largely not be conducted via SWIFT. These are instead SEPA data, which are explicitly excluded from the agreement. What remains, therefore, are data from the European Union to third countries, which are transferred to and evaluated in the United States, until we are in the position to do this ourselves.
In conclusion, as I still have a little time left following this round of speakers, I should like to say that this process has taught us that the Commission, the Council and Parliament must pull together more closely, and, when it comes to coordination, cooperate even better. I believe that, with reference to the changes that the Treaty of Lisbon has set out, we have shown what form they can take, and that, together with the Commission and the Council, we have been aware of our responsibility to present a sensible solution.
As has been said, not everyone in this House is pleased, but I would like expressly to thank my fellow Members, including those who will sit in opposition, for their willingness to propose key points. To fellow Members from the larger groups, who will be prepared to vote with us for this agreement on Thursday, my thanks also go to you for the cooperation and good shared work that we have enjoyed. As I have already said, my particular respect goes to those among my fellow Members who will be voting against, as they have played a most constructive role in this process. One can never attain 100%, however, when one has four negotiating partners.
Mr President, ladies and gentlemen, I should like to start, of course, by congratulating the rapporteur on his hard work, and also Commissioner Malmström on her splendid and constructive work. In the context of the art of the handover, I should, of course, like to thank the Spanish Presidency verbally; Mr Zapatero was here a minute ago. I have the honour of being among the first members of the Belgian Presidency to be present in this House. We shall endeavour to exercise the rotating Presidency with verve and a great deal of Belgian persuasiveness. We are about to put the finishing touches to an issue on which the Swedish and Spanish Presidencies did the preparatory work.
Parliament has clearly played its part in this. It decided on 11 February 2010 to reject the interim agreement. The new agreement was approved on 28 June 2010. It is indeed proof of Europe's decisiveness that we achieved a result in this way, in consultation between all the institutions. I shall not list all the many improvements - this has already been done - but instead just touch on three that are fundamental. One important aspect is the introduction of effective legal remedies so that everyone can see whether rectifications, erasure or blocking of data have been implemented. Article 18 is a good article. Article 12 represents a second improvement. I freely admit that supervision by independent monitoring authorities goes without saying, and that this change, which was requested by Parliament, is a constructive one. Therefore, taking into consideration also the clarifications and recommendations that have been added, the way in which day-to-day supervision of the extraction of SWIFT data is to be carried out constitutes a positive improvement.
Thirdly, I am very pleased that this is a European solution and that Europol is to play a part. This is a methodology we need to master. We need to further strengthen our own institutions. We need to have faith in them. Europol has experience with data-protection rules, and we must assume that this was a good choice.
Also, it has to be said that the Terrorist Finance Tracking Programme (TFTP) has already produced some important results, and we must continue to defend the security of our citizens. The fight against terrorism is necessary, and we must ensure that it is carried out. One thousand five hundred dossiers have already been handed over in that way. Therefore, I believe that we should continue with this approach, as we, the Council, have entered into a commitment to take steps within Europe towards progress and towards developing our own system, a European system, rather than merely relying on our partners or falling back on the American system. The steps to be taken after one, three and possibly five years have been set out by the rapporteur, and have been incorporated into the draft Council decision.
In conclusion, therefore, ladies and gentlemen, we must offer maximum guarantees of the security of our citizens. We must shoulder our responsibility in that regard, and we must do so by striking a successful balance with data protection, whilst bearing in mind our commitment to building up our protective mechanisms. I thank you in advance for the support I hope you will give to this important step, this important intervention by the European Parliament.
Member of the Commission. - Mr President, I am really glad to be back in the plenary today on the occasion of this debate. I am especially happy that we have achieved, as the rapporteur and the President said, good cooperation between the three institutions for a text that I hope you will approve later this week.
This has only been possible because of the close cooperation we have had: all the institutions, the rapporteur, the political group, the committee, and outside representatives of the group. I would like to thank all of you wholeheartedly.
I am very satisfied that the agreement we signed on 28 June gives us a new base and a new start for EU-US cooperation. I am delighted that the structures and the procedures have worked well - not without difficulty, but they have worked well - and it has allowed us in record time to negotiate an agreement which ensures good high-level protection of personal data, whilst maintaining a counter-terrorist programme that helps to save lives in Europe and in the US and beyond.
The agreement for which I ask your consent this week is considerably different from the interim agreement that you rejected in February. Let me just mention a few points.
It empowers a European public authority, namely Europol, to verify that each and every request is tailored as narrowly as possible in order to minimise the amount of data requested.
It takes account of Parliament's call for a twin-track approach, holding out the prospect of an EU mechanism in the medium term allowing for extraction of data on European soil and for a more targeted transfer of data.
The rapporteur laid out the provisions that we will take. Immediately after the vote, I will begin a study to consider the possible introduction of a European system. This system will be the basis for a full impact assessment taking into account the legal, technical, economic and other aspects of a future European TFTP mechanism.
The agreement also includes significant data protection when it comes to transparency, rights of access, rectification, erasure and redress. It allows the Commission to appoint a person who will monitor the day-to-day extraction of data from the TFTP database and who will be empowered to query and even block searches. This person will be on the premises where the US analysts are working and will have full access to the TFTP searches to ensure permanent monitoring. This is a major achievement.
Moreover, the agreement empowers the EU to undertake regular and detailed reviews of the TFTP. The first such review will take place six months after the entry into force of the agreement. The review team will include data protection experts and an expert with a judicial background and they will be able to do random checks.
Many of these changes are the direct results of discussions that I have had with the European Parliament rapporteurs - both of them, and I would like to thank them both - and other key members of the political groups. This is indeed an achievement of Europe: the Council, Parliament and the Commission.
Another important point here, which the President referred to, is that the Terrorist Finance Tracking Programme will help to make our lives safer. Member States have confirmed the enormous value of this information derived from the TFTP which the US authorities share with us.
We also know that since the start of this year, leads on known suspects have gone cold because EU-stored TFTP data have not been transferred to the US for the last six months. This has been a serious situation and I am relieved that we are now closing this security gap.
The London bombings took place exactly five years ago. This sad anniversary makes us remember the victims and their families and we wish that this tragedy had never happened and that it will never happen again. We must do our best to prevent future attacks and this agreement is one important tool in the fight to prevent horrible attacks like this one.
For all these reasons, I would ask you to give your consent to the agreement on Thursday. I am confident that most of you will share the opinion of the rapporteur and acknowledge the many important improvements that have been made in this agreement.
(Applause)
Mr President, Commissioner, this agreement is not just any agreement; this agreement is a milestone in the implementation of the Lisbon process. Here, Parliament has been given responsibility; here, Parliament has assumed responsibility, and here, Parliament has also demonstrated responsibility.
Secondly, this is a great political success for Parliament, vis-à-vis the Americans, vis-à-vis the Council and vis-à-vis the Commission. Thirdly, this is a great success in terms of content, since this agreement has, on Parliament's initiative, brought about our own TFTP installation, which we need if we are to make progress here in Europe.
We have not achieved everything, but a great deal has been set in motion, thanks to the good cooperation of the Commission and the Council - the Council has been very active - and between the groups in Parliament. I must especially thank the rapporteurs for having done a good job.
on behalf of the S&D Group. - Mr President, in the context of our group's rejection of the interim TFTP Agreement, we welcome the decision by the Spanish Presidency and the US to reopen negotiations to take on board key data protection safeguards for all EU citizens.
Today, our group can support the Alvaro report, not because it represents the perfect agreement, but because it contains the key protections we would all expect to see in an international data sharing deal of this importance - as Mr Strasser said, in this milestone event. It signals the Parliament's ability, post-Lisbon, to represent the interests of all EU citizens in its dealings with the Council, Commission and third countries. It is a new start, as Mrs Malmström said.
On the central point, the transfer of bulk data of EU citizens, we have successfully brokered the so-called twin-track approach, combining strict safeguards, such as the EU appointment of EU staff in the US Treasury, with a concrete timetable leading the way to a European solution for the extraction of data on EU soil.
This agreement is about the serious balance between fighting terrorism and protecting the freedoms of our citizens. Tomorrow in my constituency of London, we celebrate the anniversary of the 7/7 bombing. We all know what this agreement is about, but balance is critical. In any negotiation, there must be give and take, but my group believes that EU citizens can feel that their Parliament, working with an effective Presidency, secured many of the safeguards they expect and an agreement which would infinitely outstrip the negative potential of 27 bilateral agreements. Bilateral agreements may not contain elements such as judicial redress on a non-discriminatory basis, rectification and erasure and a prohibition on data mining and profiling. Better an EU deal with real safeguards than bilateral agreements with unknown consequences.
For all of these reasons, our group will support this renegotiated deal and proudly stand by the safeguards we have helped to secure with the rapporteur and all of the other groups on behalf of EU citizens and their freedoms.
on behalf of the ALDE Group. - Mr President, let me start by congratulating my colleague, Alexander Alvaro, on today's result. I know that he has been working very hard to achieve what we have today. Let me also thank Jeanine Hennis-Plasschaert for her hard work on this difficult dossier while she was a Member of this House.
The text of this agreement is not perfect. However, in the months between today and February, when we rejected the first version, Parliament has shown itself to be a reliable and responsible player. We have been constructive from the start. It has never been our goal to obstruct the whole process for no reason, because combating terrorism is as important for us as it is for our American partners, but, at the same time, we wish to stick to our own values and principles.
So let us vote on this new agreement and let us focus on the future and make sure that both the Commission and the Council live up to their respective promises as enshrined in the agreement or attached to the agreement, because our ultimate goal remains a durable and legally sound European solution. We promised our citizens extraction of data by the EU on European soil - a promise that we have to keep.
Mr President, ladies and gentlemen, the opposite of good is good intentions. The ways and means by which the previous Conservative, Social Democrat and Liberal speakers have justified their prearranged support for the new SWIFT Agreement suggest to me that they are following the principle of attack being the best form of defence, rather than that they are actually convinced by their own words.
For the fact is that the new SWIFT Agreement has done practically nothing to change the substance of the criticism that this House clearly expressed by an overwhelming majority in its rejection in February and its resolution of March. An enormous amount of personal bank data pertaining to citizens who will overwhelmingly be above all suspicion will continue to be transferred to the US authorities, to be stored there for five whole years, without any review by an independent judicial authority.
Only the European police authority, Europol, which is itself interested in the results of investigations, will authorise the requests of the US authorities. All this is not only politically wrong and damaging to the defence of European fundamental rights, but it is also entirely contrary to European constitutional law. Both the European Court of Human Rights and the national constitutional courts, as well as the Data Protection Officers, have ruled that the fundamental mechanisms provided for in the agreement are in breach of the law. As the European Parliament, we have not even succeeded in asking our own legal services for an evaluation before the vote takes place.
For these reasons, we as Parliament should not vote for such an agreement. As Greens, we would, for this reason, be in favour of a second rejection and a genuine negotiation of common principles with the United States, before expanding the exchange of information to such an extent.
on behalf of the ECR Group. - Mr President, I would like to thank Alexander Alvaro and his predecessor, Jeanine Hennis-Plasschaert, as well as the US authorities and, in particular, the American Ambassador, Mr Kennard, for their hard work, perseverance and determination to produce another agreement and maintain a positive relationship between the EU and the US. We should congratulate the US in their sustained belief that progress was possible here, and for once again continuing down the route to an EU-US international agreement.
I believe that this time we are all here with a lot more goodwill and cohesion following six months of mostly successful but testing negotiations. Parliament has had to push hard to be heard and for its voice to be respected. What we are finally being presented with is an agreement which is not only new, but improved; one which we can live with, and one which we should be happy about, especially with vital lessons having been learned within our Parliament and within the EU institutions. The deal is good compared with last time, including, as it does now, a judicial review, EU oversight, review procedures and blocking mechanisms. It represents for us the future possibility of our own EU TFTP system. It is certainly more equal, more open and more democratic.
For those Members who have remaining concerns, it is not perfect, but may I remind this House that we do not live in a perfect world. Indeed, we live in a world full of dangers, as Claude Moraes highlighted a moment ago in relation to London. That is exactly why this agreement is needed. It is why we do not just have a duty to protect the data and the rights of our citizens, but also to protect their ongoing security and their safety.
Last night in committee, this agreement was overwhelmingly adopted. It was a victory for common sense and I hope the same result can be echoed within this House when we vote together. Now is the time to put aside our individual ideals and be practical for the sake of the people we represent. Now is the time for the reputation of the EU as a serious international body to be renewed. Now is the time for us to behave reasonably and responsibly. Now is the time for this House to vote in favour of the text, which my group will certainly do.
Mr President, ladies and gentlemen, what are we talking about? We are talking about almost 90 million financial messages per month, a figure that equates to more than one billion financial messages per year. These financial messages originate from Europe, either between European countries or between Europe and the rest of the world. For months and years, this is what we have referred to in this Parliament as bulk data, the block transfer of data.
Parliament considered refusing the transfer of bulk data, for the first time, in February, when it rejected the agreement. It did this for a second time in May, with a resolution in which it clearly stated that the transfer of bulk data is illegal. Now the transfer of bulk data is here. This is the substance of the agreement; the substance of the agreement does not change, and everybody in this House knows that very well. Therefore, there are good reasons for continuing to vote against it.
This agreement has many weak points. When they tell us that it gives the right to judicial review, to transparency ... my dear ladies and gentlemen, we know all too well that this is an executive agreement with the White House. The American law is not changing; it is not passing through Congress. European citizens residing in the United States of America are discriminated against because of such an agreement. The many beautiful words in the agreement do not have any kind of basis in practice, and well we know it.
Yet, they then present us with the crucial issue concerning the role of Europol. It must, however, be stated clearly that Europol is not charged with the protection of data. We have a European Data Protection Supervisor which the European Commission and the European Council never wanted to include in this agreement.
Europol is an agency which must be controlled because it benefits from this agreement. It receives police clues, but it is not a filtering agency which serves to protect the data of European citizens. We know that this is wrong; we know that it is both illegal and unconstitutional. Yet only yesterday, the Committee on Civil Liberties, Justice and Home Affairs did Parliament a disservice by refusing to ask the opinion of Parliament's Legal Service on Europol's role here, which we know is very wrong.
The Left Group will ask the Legal Service for that opinion - and I would like to thank our fellow Member, Mr Alvaro, who has worked hard and has been transparent in his work, cooperating with rapporteurs from each group - because, my dear friends, we can choose whether we want to know or not. We are charged with the task, as legislators, of foreseeing the legal implications of this agreement, and the Left Group will vote resolutely against this agreement.
on behalf of the EFD Group. - Mr President, this agreement is proposed under the Lisbon Treaty and therefore lacks all democratic legitimacy. The peoples of Europe were systematically denied referenda on the Lisbon Treaty because the Europhile political elite knew that they would reject it.
This is a problem that will come back to haunt us continually in the years to come. You have created an illegal state and now you are making illegal laws! Look at the way that this was done. Those few MEPs who were given access to this secret report, or secret agreement, were only allowed to see it after signing a declaration of honour not to reveal its contents. Most importantly, the people of Europe, to whom the information actually belongs, are totally unaware of its contents. More specifically, the proposed legislation is illegal under existing UK data protection law governing the international transfer of private citizens' personal details. Under the Act, such information cannot be shared without the consent of the individuals concerned. The US authorities have already shown that they simply help themselves to such data as and when they feel fit. The USA cannot be trusted to observe other nations' rights.
The confidential and private financial data in question belongs to the individual - and not to the European Union or the European Parliament. They have no right to share it with the USA or anybody else. Britain's representative on the Council appears to have overridden existing national law in order to reach this agreement. By what right? However, we all know that the totally undemocratic and illegitimate EU legislation takes precedence over national democratic law!
Terrorism has to be opposed, but it must not be used as a cloak to remove citizens' rights and protections. This is just the latest example of how the EU is creating an undemocratic, illegitimate political state. The UK Independence Party will vote against.
(NL) Mr President, the Dutch Party for Freedom (PVV) will be voting in favour of the agreement with the United States, and therefore of the underlying report. Cooperation on the fight against terrorism is extremely important to me and also to my party. Let us not forget, however, why - regrettably - it is necessary to cooperate with the United States in this way. The global jihad poses an increasing threat to the world. The fight against Western values derives financing and ideological encouragement from the Middle East. Let us be very clear about this.
Mr President, I myself was in Washington, DC on 11 September 2001 and visited the disaster scene at the Pentagon a few hours after the attacks. An impenetrable, indefinable stench of an aeroplane that had flown into a building hung in the air. It was a terrible stench; the stench of terrorism. If, this week, we are able to prevent terrorist acts by giving our consent to the agreement with the United States, that would be fantastic.
Mr President, I am a law-abiding citizen and I want my security to be protected without excessive intrusion into my privacy. But, equally, I want my privacy to be respected without this having to be done at the expense of my security.
With this agreement, we have done just this. We have shown that privacy and security do not need to be played off against each other. We have shown that we can have them both. We have shown that we can strike a fair balance. This is not a zero-sum game. I believe that this is precisely the kind of balance that our law-abiding citizens expect from us. This is why we should support this agreement, and we should be proud to support it because we have played a major role in shaping it.
(DE) Mr President, a preliminary remark. To accept or to reject, either decision is worthy of respect. What is not acceptable, however, are certain exaggerations, half-truths and falsehoods, frequently devoid of any knowledge of the facts, which have also been voiced in the published debate. More objectivity and less emotion would surely have been fitting.
To come to the point, fighting terrorism is just as much about the defence of democratic values and freedoms. One of these also requires the use of data, while the other requires a high degree of data protection. It is precisely here that, under pressure from the European Parliament, we were able to achieve a great deal: verification that a request is actually founded on a legitimate suspicion of terrorism, and daily checks by EU officials in the US Treasury Department that only data pertaining to suspected terrorists are being examined, including the possibility of stopping the extraction of data. We in Parliament are convinced that this important function must be regulated in agreement with all institutions. Compliance with standards, with the involvement of the Data Protection Officers, must be reviewed annually, and, for a storage period of five years, an annual audit to ensure that data which is not required is deleted in good time.
To reiterate, intra-European transfers are not affected. Nonetheless, not everything was achieved.
For example, Europol. I should like to ask the European Commission not to wait until 2013, but to prepare draft legislation quickly which ensures parliamentary control by means of codecision.
Mr President, I will vote in favour, but with great reluctance and hesitation. This agreement has serious shortcomings which leave it open to legal challenge. It puts the final verdict in the hands of the courts, rather than the policy makers, where it belongs. Concluding international agreements that are not legally watertight is a risky strategy. This agreement is therefore no reason for jubilation, but it is the least bad option.
Although I share many of the doubts and concerns of the 'no' voters, rejection will not result in a better agreement and we all know that. Why? Because the Member State governments - not the US Government, our own governments - insist that the bank data of European citizens be processed by third countries. It is only thanks to the European Parliament that our personal data will, in future, be filtered by European authorities under our own control. Putting an end to the bulk data transfer in the longer term is major progress that we should recognise.
Finally, colleagues, this House, by voting 'no', has a heavy responsibility to ensure quick and full implementation of the Council decision.
(FR) Mr President, I would like to thank Mrs in 't Veld for her speech. At the very least, it clearly explains the reasons for her vote in favour, because from the start, in the speeches from the two large groups, I have not heard anything but smokescreens.
The reality is that this agreement is not obviously any different, at least on the main points which motivated the opposition of the European Parliament in February. There are still cases of haphazard data transfer, and there is still the retention of data for five years. There is still effectively no right of recourse for European citizens on American territory, and there is the very important question raised by Mr Tavares concerning Europol. Europol is not a judicial institution, and it is not me who says that - it is the texts, the treaties. The European and national data protection supervisors are all in agreement on these essential points.
As for me, I have the feeling that after having flexed our muscles - as you said, Mr De Clerck - we are now kowtowing, and this is not good news for European citizens.
(Applause)
(DE) Mr President, what was negotiated for the SWIFT Agreement and is now to be sold as data protection is, in fact, an embarrassing act of self-deception on the part of Europeans. As long as citizens guilty of no crime can, by means solely of transfers external to Europe thanks to data packets, come into the sights of the US secret services, it is apparent that a mockery will be made of data protection.
For they say, quite tersely, that narrowing it down to single individuals is currently not technically possible. If limiting transfer data to specific requests is not yet achievable, then these data should simply not be provided, and that should be an end to it. Once the agreement is implemented, you can be sure that no one will care in the slightest about setting limits.
The EU's own monitoring system which is to be set up will turn out, within a few years, to be a placebo, a sedative for critics. Storing up limitless data packets over so long a period of time - and five years from the point of view of information law is a small eternity - in the absence of any judicial intervention runs contrary to our understanding of a modern state founded on the rule of law. An increase in data protection is thus nowhere in sight in this agreement.
(ES) Mr President, we would congratulate Mrs Malmström and Mr Alvaro and ourselves for the support proclaimed for the agreement by the various groups that form a large majority in this House. Let us also respect those not in agreement.
Transatlantic security surrounded by democratic guarantees is essential for short-circuiting the financing of terror. Today, we are reaffirming our support for a new agreement that is more protective of the public interest, and in which Parliament has played a greater part. The Council needs to understand, listen to and cooperate more and in a better way with a different Parliament, deriving from the Treaty of Lisbon.
The EU needs its own terrorist finance tracking programme, in a form whereby data extraction can take place within Union territory and under the supervision of European officials. The Commission has an essential role to play in promoting this.
To conclude, we must not forget that information obtained by the United States using SWIFT has been a determining factor in preventing attacks in Barcelona, Madrid and London, and the jihad in Germany.
I believe that the agreement is useful.
(IT) Mr President, ladies and gentlemen, as of 1 February 2010, the previous SWIFT Agreement with the US ceased to have effect and now there is a new agreement. One could simply say that a sense of responsibility has prevailed, but to me it does not seem to be the case. It would be enough to set the former regulatory hypothesis side-by-side with the one agreed over recent days to fully appreciate the significant improvements achieved thanks to the contribution of the European Parliament, and thanks to the negotiation of the Commission and the Spanish Presidency.
My public law professor used to say that the best agreement is one which shall have to be improved. We shall therefore have to make do with a good agreement, which sets out a desire, and a common strategy against terrorism, but now we need to involve third countries, which are essential for the process of fighting terrorism. Lastly, I believe that this agreement strikes a proper balance between the right to privacy and the right to security.
(PT) Mr President, I wish to congratulate Commissioner Malmström, the rapporteur Mr Alvaro and all those who have collaborated on this dossier. The voice of the European Parliament is making itself heard; negotiations have taken place. This agreement is both different and better than the one which we rejected in February.
Having said this, I would like to make it clear that I still have doubts about Article 20. Its wording seems to call into question the effectiveness of the rights anticipated throughout the agreement, and I still disagree with the choice of Europol, which is neither an independent judicial authority nor a data protection authority.
I do not seriously believe that we can reject this agreement. It is different to the one that we saw in February, but I still do not feel comfortable approving it, so I shall abstain.
(CS) I reject the arguments put forward by the opponents. I would like to say that, since February, when the SWIFT Agreement was blocked by the Left and the Euro-sceptics, bank data has been transferred without any basis in an agreement. Do not forget that, since September 2001, there have been no known cases of misuse of the sensitive data of Europeans. I applaud the fact that, thanks to the Treaty of Lisbon, the European Parliament has ensured that it will now be a European official, and not an American official or a member of Europol, who will decide in the Member States on the transfer of any kind of individualised data.
I would like to ask the Commissioner to specify a deadline by which the names of the three candidates for this role will be known. I would like to inform the persistent opponents of EU-US cooperation that our duty is to protect the lives of our citizens from terrorist attacks in an effective manner. This agreement now provides firm guarantees and, at the same time, protects data and offers the possibility of court action for compensation in the event of commercial data being misused. I would like to thank the members of the Commission and the members of the Committee on Civil Liberties, Justice and Home Affairs for this result.
(HU) I will indeed keep this one short. The agreement is neither ideal nor perfect, but I think this is the best possible agreement we were able to reach in such a short time. It is balanced in the sense that it pays attention to European citizens' security, as well as to their right to freedom and data protection. It is vital for us to accept this in July as it will be the key to security. It is also important, for data protection reasons, that data are not transferred without any control. Further guarantees have been incorporated in the text, partly in relation to the justification for data disclosure and partly in relation to the justification for data prioritisation. From now on, the legal remedies offered will be transparent. There are, of course, unresolved issues, as previously mentioned by fellow Members: the rationale behind EUROPOL and the length of the storage period. In addition to the content, it is also important that we now have a clear schedule for developing a European TFTP - we will receive a proposal for this within a year - and that the relationship between the Council, the Commission and Parliament will be different from now on.
(SV) Mr President, I am in favour of an agreement that provides specific information on an individual who is actively and deliberately supporting terrorism, and whose rights are defended in court. I would like to thank Mr Alvaro and Mrs Malmström for at least trying to bring this about. We said no bulk data, and yet we will have bulk data for at least three years. We said that for legal certainty, we need a court to defend our human rights, and yet we will get a Europol that is to justify the fact that the agreement follows the agreement, not human rights. We also have a definition of terrorism that agrees with the definition in the United States, namely, an elastic section that is wide open to be applied to aid organisations that do not loyally work in the foreign policy interests of the United States.
No, unfortunately, the protection of human rights in this agreement is as naked as the famous emperor.
(DE) Mr President, ladies and gentlemen, our debate must focus on two aspects. One aspect, namely that of data protection, has now been very frequently addressed. It is quite true that some things have been improved, but the simple fact is that the transfer of bulk data has not been eliminated. What really annoys me the most is that, where data protection is concerned, Europol has, in fact, been given an extension of its powers: on what legal basis, we ask?
However, I also wish to say quite clearly that there is also another aspect, about which we must talk very seriously, namely that even if all the data protection problems were to be solved, every last one, the question would remain whether the principle according to which the bank data of millions of people in Europe is transferred for prevention purposes actually makes a real contribution to the fight against terror. I doubt it profoundly, and there has been no evaluation and nothing to support it. Instead, a de facto surveillance of citizens will be introduced, and I wish to remind you that even the Data Protection Officer does not see the necessity of such a regulation.
(SK) On 28 June, a new agreement was signed on the transfer of data on European Union citizens to the United States. In my opinion, the changes that were made to this agreement are not entirely convincing.
We talked about how EU officials in Washington would be able to influence the selection of data for processing. Of course, this will depend on the competence of these officials, but we do not need them to be there in order to express an opinion, as it will mainly be American intelligence officers that process the data.
We also said that an independent court could change a decision. The court, however, will act on the basis of appeals made by citizens, and citizens will not know that they are being monitored by the intelligence service. So how can the court decide on anything, when the court will not know that the citizen is being monitored?
There was also talk about how the EU would draw up its own procedure in the future, but a procedure should have been adopted and approved already.
Mr President, the so-called safeguard in the new draft agreement is an element of EU control over the extraction in the United States of transferred bulk data. Even if this control were to be exercised in good faith, I do not believe that the individuals would have the confidence to refuse requests from the United States for extraction if they were said, quite untruthfully, to combat terrorism. However, US foreign policy is much wider than opposition to terrorism and it is quite probable that the United States would seek to gain access to financial data that would be used against its wider political opponents, and not just real terrorists.
However, my opposition to this treaty is not limited to its content. The responsibility for treaties affecting sensitive confidential information belongs properly to sovereign states and not to supranational bodies like the EU.
(HU) I would like to thank Mrs Malmström and Mr Alvaro for the report. We can be pleased with the progress that has been made in respect of this much debated, but very important agreement. Although I had already voted in favour of it in February, along with the majority of the PPE Group, I feel that the new wording guarantees more favourable terms for the citizens of the EU, no matter how awkward the delay was. We had to find the appropriate balance between data protection and security, and I believe we have achieved this to a large extent. Nevertheless, it is important that we establish our own security system against terrorism financing in the future, a system which we will be able to operate independently in the EU. In the course of the development and operation of the system, we will have to make sure that citizens' data protection rights are fully respected.
(RO) I would like to congratulate the rapporteur, Mr Alvaro, and state right from the outset that I support the adoption of the EU-US agreement on the transfer of bank data in the fight against terrorism.
The new version of the agreement provides better protection of European citizens' rights. Customers of European banks will now be able to obtain information on how their personal bank data is being used.
I think that Europol will have an extremely important role to play as it will verify whether a bank customer's status as a terrorist suspect is justified or not. The appointment by the European Commission of a person to supervise the daily extraction of data will strengthen the European Union's role.
Finally, I wish to stress that we must maintain a balance between the responsibility for ensuring citizens' safety and the protection of personal data.
Mr President, ladies and gentlemen, this has been an impassioned debate. I value the submissions of the various political groups and speakers, but I can only conclude that the debate being held throughout Europe, in all parliaments, concerns a balance between security and the fight against terrorism, on the one hand, and data protection and the protection of privacy, on the other. We must keep a close eye on this balance. This is an evolutionary process. We produced agreements, those agreements were rejected in this House, and now we have produced a new agreement that is significantly better and will continue to evolve. I am confident that this agreement represents a major step forward, and that the framework agreement on data protection between the European Union and the United States of America, which requires further negotiation and which may have a bearing, will also be adopted. We shall be looking at how supervision is organised, partly under the oversight of the Commission, so that we can carry out professional European supervision in the United States. These are all positive steps.
Mr President, ladies and gentlemen, it is also true, however, that if we criticise a partnership between Europe and the United States here, we do have to take our responsibility for devising our own system, and we have done so. A system of our own has been proposed, and this will be worked on. It is easy to criticise a system involving the United States, but then we must be consistent and do what has now been agreed here; that is, to develop Europe's own system. I believe that this is the next step, and so I have every confidence that giving consent represents a positive contribution to increasing security in Europe and that, at the same time, more of our own instruments will be developed to enable us to employ a European way of working to an even greater degree. I hope, therefore, that this agreement will now receive Parliament's consent.
Member of the Commission. - Mr President, thank you for this debate. You may or may not like this agreement. All agreements that we make, whether internally between the institutions or with a third country, are the result of tough negotiations, hard efforts and compromise. Compromise is the very essence of the Community method. It is not always 100%, but usually it is a decent compromise and we can live with it.
You may not like it, but I think it is unfair to say that this agreement is equivalent to the one you voted down in February. That is simply not true. Considerable improvements have been made concerning data protection, fundamental rights and integrity. The requests will be as narrowly tailored as possible: there are several review and scrutiny mechanisms, and the idea of an EU TFTP mechanism has also been mooted. It was not even on the agenda a few months ago, and this has been done thanks to you, your very constructive and responsible approach to this, and through hard negotiations.
It has also been made possible thanks to the constructive, open and very determined approach by our US counterparts. They have listened, they have understood our concerns, and together we have come to an agreement that takes these into consideration, but is also a tool to fight terrorism and, hopefully, save lives in the future. I am ready to discuss the further details and the development of this, the future TFTP mechanism, and the implementation of the agreement.
Once again, I should like to thank everybody involved - the rapporteur, the shadow rapporteurs, the Council and the political groups - for this very constructive report.
Mr President, I believe that we must make a note of two things in connection with this discussion. The first is that the European Parliament has provided proof of the fact that, following the Treaty of Lisbon, it is ready to work in collaboration. Mr Garrido has stated that he had underestimated the European Parliament. I believe that he has, not only in its willingness to work together but also in its willingness to show responsibility. I believe that we have hereby opened a new era in the sphere of EU lawmaking.
Now I turn to my fellow Members who have just spoken in opposition. With all due respect for your opposition, I expect the same respect for the truth. The fact is that we have achieved a medium-term solution to how we can prevent bulk data transfer. Previously in this agreement, there was no provision that secured a legally binding cessation of bulk data transfers in the medium term.
To claim now that we should have done it overnight is as realistic as phasing out nuclear power overnight, which is also politically and practically not possible. Thus, we must allow a little more honesty to prevail, which I await with all due mutual respect.
The debate is closed.
The vote will take place on Thursday, 8 July, at 12:00.
Τhe next item is the vote.
Written statements (Rule 149)
in writing. - Instead of the 'swift' SWIFT Agreement they were aiming for, the involvement of Parliament forced Commission and the US Administration to negotiate a 'good' SWIFT Agreement. And that is a major victory for Europe and for the future of transatlantic relations. Yes, the final agreement took a little longer to reach, but it achieved a much better balance between fighting terrorism and protecting fundamental rights than was the case a few months ago. It demonstrated that Parliament is a serious interlocutor that can exercise its new powers responsibly and effectively. And it brought a new - and much needed - spirit of openness and cooperation in the American Administration's relations with the EU. This is not a perfect agreement. I would hope, for example, that the Commission could devise a way to station in Europol a representative of the European Data Protection Supervisor to oversee those initial bulk data grants, just as we have succeeded in stationing an EU overseer in Treasury. But when all is said and done, I firmly believe that this much-improved agreement - as opposed to the highly problematic interim agreement of last February - deserves this Parliament's consent.
I would like to congratulate the Commission for the result that it has achieved at the end of these difficult negotiations. This agreement meets the demands expressed by Parliament a few months ago. The US authorities have agreed to introduce a large number of guarantees on data protection which were lacking in the previous agreement. The effectiveness of these data transfers in the fight against terrorism has been highlighted many times these last few months. It is now time, however, for the Union to have its own mechanism available for combating the financing of terrorism. In this regard, I welcome the desire displayed by the Commission to go forward in this area, and I would ask them to propose specific actions as soon as possible. Finally, this 'Swift affair' has been an opportunity for Parliament to exercise the new powers conferred on it by the Treaty of Lisbon. The Member States, as well as our partners from third countries, now know that they must work hand in hand with this House in the adoption of these agreements. The contents of this agreement are testament to these new institutional relations. Our concerns have been heard, and reasonable answers have been found.
in writing. - (DE) Under the guise of combating terrorism, the account data of honest European citizens are being transferred in bulk to the United States. The re-hashed SWIFT Agreement does very little to change this situation. We cannot promise our citizens adequate data protection, because: Sensitive data is stored wholesale, instead of only in individual cases where there are grounds for suspicion. The data will be arbitrarily stored for a full five years. Compliance with data protection is intended to be guaranteed by Europol, even though this agency has an interest in the data itself. The executive is therefore monitoring itself - is this seriously supposed to be an independent control body? EU citizens whose rights have been violated have de facto no chance of taking successful legal action. Citizens would first have to cope with the cost of instituting legal proceedings in the United States! What was first celebrated as a success for the European Parliament in February has now become a washout. Even the rapporteur admits that he is not totally satisfied. It does not provide any real, effective data protection and should therefore be rejected.
The SWIFT Agreement now being proposed is a clear improvement, as SEPA has been removed and it now contains a definition of terrorism. However, the political debates on the subject of SWIFT clearly indicate how difficult and important it is to find and preserve a balance between citizens' rights and a commitment to security in the world. Many questions remain open and in need of answers. For example: 1) Why must the data be stored for a full five years? 2) I think that if we had had a longer negotiation period, we would certainly have been able to revise the weak areas and involve our own legal service; we would then have been able to draw up an agreement that was acceptable to everyone - both the EU and the United States. In my opinion, even after its revision and with various concessions, this agreement still does not take account of proportionality between security interests and respect for privacy. Finally, I am convinced that a longer negotiation period for both sides - the US and Europe - would have enabled us to achieve better, more detailed results. Thank you.
(IT) Mr President, ladies and gentlemen, I would like to bring to the attention of the European Union the fate of 250 Eritreans who are now sending appeals for help by text message, as they are being detained in the Sahara Desert by the Libyan authorities. They are dying, they need help, and I would ask the European Union to attend to this issue.